43 F.3d 1467
: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Woodrow Wilson MILES, Plaintiff Appellant,andClinton F. Taylor;  James S. Caroline, Plaintiffs,v.Carl PENDELL, Unit Manager, Defendant Appellee.
No. 94-6884.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1994.Decided Dec. 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-186-R)
Woodrow Wilson Miles, Appellant Pro Se.  Robert William Jaspen, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, VA, for appellee.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  Miles v. Pendell, No. CA-93-186-R (E.D. Va.  June 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court properly dismissed the claims against Appellee in his individual capacity as barred by qualified immunity.  Collinson v. Gott, 895 F.2d 994, 998 (4th Cir.1990).  Although the district court did not apply the correct standard in dismissing the claims against Appellee in his official capacity, the error was harmless because suits for damages against federal officials in their official capacities are barred by sovereign immunity.  Hagemeier v. Block, 806 F.2d 197, 202 (8th Cir.1986), cert. denied, 481 U.S. 1054 (1987);  Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985)